J-S21014-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT
                                                     OF PENNSYLVANIA
                          Appellee

                     v.

EARL CALVIN HANDFIELD II

                          Appellant                  No. 2961 EDA 2018


            Appeal from the PCRA Order Dated August 28, 2018
              In the Court of Common Pleas of Chester County
             Criminal Division at No.: CP-15-CR-0004908-2007


BEFORE: STABILE, MURRAY, JJ., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY STABILE, J.:                             FILED JUNE 25, 2019

      Appellant Earl Calvin Handfield II pro se appeals from the August 28,

2018 order entered in the Court of Common Pleas of Chester County (“PCRA

court”), which denied as untimely his second request for collateral relief under

the Post Conviction Relief Act (the “PCRA”), 42 Pa.C.S.A. §§ 9541-46. Upon

review, we affirm.

      The facts and procedural history of this case are undisputed. Briefly, on

June 16, 2009, Appellant was sentenced, inter alia, to life imprisonment for

the October 17, 2005 murder of Corey Jennings. On December 14, 2011, this

Court affirmed Appellant’s judgment of sentence. See Commonwealth v.

Handfield, 34 A.3d 187, 212 (Pa. Super. 2011). On October 1, 2012, our

Supreme Court denied Appellant’s petition for allowance of appeal.         See

Commonwealth v. Handfield, 54 A.3d 347 (Pa. 2012). Appellant did not
J-S21014-19



file a petition for certiorari with the United States Supreme Court, which he

had 90 days to file. See U.S. S. Ct. Rule 13 (petition for writ of certiorari

must be filed within ninety (90) days of the entry of the judgment for which

United States Supreme Court review is sought).         As a result, Appellant’s

judgment of sentence became final on December 30, 2012.

       On September 9, 2013, Appellant timely filed his first PCRA petition,

which the PCRA court denied. Appellant appealed to this Court. On July 20,

2016, we affirmed the denial of PCRA relief.          See Commonwealth v.

Handfield, 154 A.3d 862 (Pa. Super. 2016).           On March 28, 2017, our

Supreme Court denied Appellant’s petition for allowance of appeal.          See

Commonwealth v. Handfield, 169 A.3d 27 (Pa. 2017).

       On July 25, 2018, Appellant filed a “Petitioner’s Motion for Relief Due to

A Miscarriage of Justice Pursuant to [] Lawson,”1 and a “Motion for Trial/PCRA
____________________________________________


1 Commonwealth v. Lawson, 549 A.2d 107 (Pa. 1988) (holding that a
second or subsequent petition for post-conviction relief will not be entertained
unless a strong prima facie showing is offered to demonstrate a miscarriage
of justice may have occurred). Appellant’s reliance upon Lawson is misplaced
because Lawson predates the 1995 amendment to the PCRA that added the
jurisdictional time bar. Appellant does not acknowledge that, since that time,
our courts have consistently viewed the PCRA’s time limits as mandatory and
jurisdictional. See Commonwealth v. Bennett, 930 A.2d 1264, 1267 (Pa.
2007); see also Commonwealth v. Lawson, 90 A.3d 1, 4 (Pa. Super. 2014)
(“The timeliness of a PCRA petition is a jurisdictional threshold and may not
be disregarded in order to reach the merits of the claims raised in a PCRA
petition that is untimely.”). Further, “there is no ‘miscarriage of justice’
standard exception to the time requirements of the PCRA.” Commonwealth
v. Burton, 936 A.2d 521 (Pa. Super. 2007) (citation omitted), appeal
denied, 959 A.2d 927 (Pa. 2008); see also Commonwealth v. Brown, 943
A.2d 264, 267 (Pa. 2008) (noting that “it is now well settled that there is no



                                           -2-
J-S21014-19



Court’s Recusal from Hearing ‘Judicial Bias’ (Miscarriage of Justice) Claim

Against Said Court,” collectively his second PCRA petition. On August 2, 2018,

Appellant filed an “Amended Second PCRA Petition for Relief Due to Judicial

Bias Pursuant to Lawson.”

       On August 7, 2018, the PCRA court issued a notice of its intention to

dismiss Appellant’s petition without a hearing under Pa.R.Crim.P. 907.

Following Appellant’s response, the PCRA court dismissed as untimely

Appellant’s second PCRA petition on August 28, 2018.         Appellant timely

appealed. Both Appellant and the PCRA court complied with Pa.R.A.P. 1925.

       On appeal,2     Appellant presents five issues for our review, which we

have reproduced verbatim:

       [I.] DOES NOT NEWLY DISCOVERED FACTS/BRADY MATERIAL
       SHOWING THAT THE TRIAL JUDGE: (1) GAVE DAVID JOHNSON,
       THE CHIEF WITNESS AGAINST APPELLANT A PLEA DEAL FOR
       TRIAL TESTIMONY AGAINST APPELLANT AND (2) GAVE JOHNSON
       A FURLOUGH AS A REWARD FOR HIS TESTIMONY; DEMONSTRATE
       A DUE PROCESS VIOLATION OF JUDICIAL BIAS?

       [II.] IS NOT A VINDICTIVE PROSECUTION WHEN BRADY
       EVIDENCE SHOWS A “STAR CHAMBER LIKE PROCEEDING” WHERE
       A PROSECUTOR PRIVATELY PERSUADED THE JUDGE TO ACCEPT
       A PLEA DEAL OF THE CHIEF WITNESS AGAINST APPELLANT
       (AFTER APPELLANT EXERCISED HIS FIFTH AMENDMENT RIGHT
       UNDER DERIVATIVE USE IMMUNITY) ALL WHILE KNOWING THAT
       THE SAME JUDGE PRESIDED OVER APPELLANT'S CASE?


____________________________________________


generalized equitable exception to the jurisdictional one-year time bar
pertaining to post-conviction petitions.”).
2“In reviewing the denial of PCRA relief, we examine whether the PCRA court’s
determination ‘is supported by the record and free of legal error.’”
Commonwealth v. Fears, 86 A.3d 795, 803 (Pa. 2014) (quoting
Commonwealth v. Rainey, 928 A.2d 215, 223 (Pa. 2007)).

                                           -3-
J-S21014-19


      [III.] IS NOT THIS THE APPROPRIATE CASE TO APPLY THE
      PRESUMPTION OF VINDICTIVENESS TO A PRETRIAL CONTEXT
      WHERE THE PROSECUTOR INDICTED APPELLANT SOLELY BASED
      ON HIM EXERCISING HIS FIFTH AMENDMENT RIGHT OF
      TESTIFYING UNDER DERIVATIVE USE IMMUNITY?

      [IV.] IS NOT A REMAND WARRANTED FOR AN EVIDENTIARY
      HEARING SO THE FACT FINDING COURT CAN MAKE FACTUAL
      DETERMINATIONS, WHEN NEW MATERIAL EVIDENCE HAS
      SURFACED DURING THE APPEAL STAGE THAT DIRECTLY
      CORRELATES TO THE ISSUES BEFORE THE APPELLATE COURT?

      [V.] DID NOT THE TRIAL JUDGE'S PARTIALITY CAUSED HIM TO
      FAIL TO RECOGNIZE APPELLANT'S DUE PROCESS CLAIMS OF
      JUDICIAL BIAS AND ACTUAL INNOCENCE AS THE NECESSARY
      CASE THAT WARRANTS REVIEW IN THE INTEREST OF JUSTICE IN
      ACCORD WITH THE FINDINGS IN COM[MONWEALTH] V.
      BEASLEY?

Appellant’s Brief at 2.

      Before we may address the merits of this appeal, we must determine

whether the PCRA court had jurisdiction to entertain the underlying PCRA

petition. The PCRA contains the following restrictions governing the timeliness

of any PCRA petition.

      (b) Time for filing petition.--

      (1) Any petition under this subchapter, including a second or
      subsequent petition, shall be filed within one year of the date the
      judgment becomes final, unless the petition alleges and the
      petitioner proves that:

            (i) the failure to raise the claim previously was      the
            result of interference by government officials with    the
            presentation of the claim in violation of              the
            Constitution or laws of this Commonwealth or           the
            Constitution or laws of the United States;

            (ii) the facts upon which the claim is predicated were
            unknown to the petitioner and could not have been
            ascertained by the exercise of due diligence; or

            (iii) the right asserted is a constitutional right that was
            recognized by the Supreme Court of the United States

                                       -4-
J-S21014-19


              or the Supreme Court of Pennsylvania after the time
              period provided in this section and has been held by
              that court to apply retroactively.

        (2) Any petition invoking an exception provided in paragraph (1)
        shall be filed within 60 days of the date the claim could have been
        presented.

        (3) For purposes of this subchapter, a judgment becomes final at
        the conclusion of direct review, including discretionary review in
        the Supreme Court of the United States and the Supreme Court
        of Pennsylvania, or at the expiration of time for seeking the
        review.

42   Pa.C.S.A.    §   9545(b).    Section    9545’s   timeliness   provisions   are

jurisdictional.   Commonwealth v. Ali, 86 A.3d 173, 177 (Pa. 2014).

Additionally, we have emphasized repeatedly that “the PCRA confers no

authority upon this Court to fashion ad hoc equitable exceptions to the PCRA

time-bar in addition to those exceptions expressly delineated in the Act.”

Commonwealth v. Robinson, 837 A.2d 1157, 1161 (Pa. 2003) (citations

omitted).

        Here, the record reflects Appellant’s judgment of sentence became final

on December 30, 2012. See 42 Pa.C.S.A. § 9545(b)(3); Pa.R.A.P. 903(a).

Because Appellant had one year from December 30, 2012, to file his PCRA

petition, the current filings are facially untimely given they were filed in July

2018.

        The one-year time limitation, however, can be overcome if a petitioner

alleges and proves one of the three exceptions set forth in Section

9545(b)(1)(i)-(iii) of the PCRA. See Commonwealth v. Marshall, 947 A.2d

714, 719 (Pa. 2008). Here, Appellant has failed to allege, let alone prove, at


                                       -5-
J-S21014-19



any stage of the proceeding any exceptions to the one-year time bar.

Accordingly, the PCRA court did not err in dismissing as untimely his second

PCRA petition.3

       Order affirmed. Applications for relief denied.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/25/19




____________________________________________


3  Appellant submitted three filings in this Court. On April 15, 2019, Appellant
filed a “Petition for Permission to File Post-Submission Communication
Pursuant to Pa.R.A.P. 2501(a)”, requesting permission to submit newly
discovered facts that were not presented in his brief. On April 24, 2019,
Appellant filed an “Application for Leave to File Post-Submission
Communication Pursuant to Pa.R.A.P. 2501(a),” seeking leave to file a motion
for reconsideration of our April 15, 2019 order denying his “Petition for Writ
of Habeas Corpus Pursuant to 42 Pa.C.S.A. §§ 6501-6505” for want of
jurisdiction. On April 24, 2019, Appellant also filed an “Application for
Reconsideration of April 15, 2019 Order Pursuant to Pa.R.A.P. 123.” Given
our disposition of this appeal, we deny Appellant’s April 15, 2019 and April 24,
2019 applications for relief.

                                           -6-